                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                         SPRINGFIELD, SOUTHERN DIVISION

STEVEN URIE,

              Plaintiff,

v                                                 No._____________________________
                                                        JURY DEMANDED

RAVINDAR PRATAP, and
TRANS SOHAL LOGISTICS, INC.,

              Defendants.


                                       COMPLAINT


       Plaintiff, Steven Urie, files this Complaint against Defendants Ravindar Pratap

and Trans Sohal Logistics, Inc., and in support shows as follows:

                                        SUMMARY

       These claims for relief stem from an interstate highway crash that occurred on

March 8, 2017 on Interstate 44 Westbound. A tractor trailer operated by Ravindar

Pratap, on business for Defendant Trans Sohal Logistics, Inc., struck the right front

corner of the vehicle operated by Plaintiff Urie as Defendant Pratap was attempting to

change lanes in front of Plaintiff Urie, causing serious injuries.

                                        I. PARTIES

1.     Plaintiff, Steven Urie, is a resident of Bolivar, Polk County, Missouri.

2.     Defendant Trans Sohal Logistics, Inc. (hereinafter “Defendant Trans”) is, upon

       information and belief, a registered motor carrier with the Federal Motor Carrier

       Safety Administration and is a California company with its principal office at 3646



         Case 3:19-cv-03401-MDH Document 1 Filed 11/15/19 Page 1 of 6
     Popolo Circle, Stockton, CA 95212 doing business in the State of Missouri.

     Defendant Trans may be served process by serving its BOC-3 agent for process,

     DOTPROCESSAGENTS.COM LLC, whose registered agent is Paul Jarvis, 1801

     W. Norton Road, Suite 205, Springfield, MO 65803.

3.   Defendant Ravindar Pratap (hereinafter “Defendant Pratap”) upon information

     and belief, is a resident of Hayward, Almeda County, California and may be

     served with process by serving him at his residence address of 22693 Hesperian

     Blvd., Hayward, CA 94541.

4.   At all relevant times relevant to this civil action, Defendant Pratap was an agent,

     servant, statutory employee or employee of Defendant Trans and was acting

     within the course and scope of his statutory employment (49 U.S.C. §390.5)

     and/or agency; therefore, any negligence on the part of Defendant Pratap and/or

     any negligent acts committed by him, may be attributed to his employer,

     Defendant Trans, pursuant to the doctrine of respondeat superior, and said

     Defendant Trans is vicariously liable for such negligence and/or acts of

     negligence.

5.   Plaintiff’s causes of action arise in tort due to personal injuries and damages

     sustained as a result of a trucking collision that occurred on or about March 3,

     2017 on Interstate 44 in Jasper County, Missouri.

                          II. JURISDICTION AND VENUE

6.   This Court has jurisdiction over this action pursuant to 28 U.S.C. §1332(a) as this

     case involves citizens of different states and the amount in controversy exceeds

     $75,000.00, exclusive of interest and costs.




       Case 3:19-cv-03401-MDH Document 1 Filed 11/15/19 Page 2 of 6
7.    Venue is proper in this Court because many of the acts complained of arouse

      within the district, including the collision itself.

                                          III. FACTS

8.    On or about March 8, 2017 at approximately 3:42 p.m., Defendant Pratap,

      employee of Defendant Trans, was operating a 2011 International Harvester

      Conventional tractor pulling a trailer owned by Defendant Trans traveling

      westbound on Interstate 44 in Jasper County, Missouri.

9.    On or about March 8, 2017 at approximately 3:42 p.m., Plaintiff Steven Urie was

      a passenger in a 2013 Freightliner Cascadia pulling a trailer traveling westbound

      on Interstate 44, when Defendant Pratap changed lanes in front of the

      Freightliner and struck said Freightliner in the right front corner with the left rear

      corner of the trailer being pulled by Defendant Pratap.

10.   At the aforementioned time and place, Defendant Pratap, employee of Defendant

      Trans, negligently and carelessly allowed the trailer that he was towing to come

      into violent contact with the 2013 Freightliner, severely and permanently injuring

      Plaintiff Steven Urie.

11.   At the aforementioned time and place, Defendant Pratap, negligently and

      carelessly left the scene of the accident.

          IV. COUNT I: NEGLIGENCE AND/OR NEGLIGENCE PER SE OF
                       DEFENDANT RAVINDAR PRATAP

12.   The allegations set forth in the previous paragraphs are incorporated here by

      reference.

13.   The March 8, 2017 Defendant Pratap owed a duty to Plaintiff and other members

      of the motoring public to operate his commercial motor vehicle with the highest



        Case 3:19-cv-03401-MDH Document 1 Filed 11/15/19 Page 3 of 6
      degree of care and failed to do so and was negligent in one or more of the

      following acts and/or omissions, including but not limited to:

      a.      Operating the subject commercial motor vehicle in an unsafe and

              unreasonable manner;

      b.      In failing to change lanes when movement could be safely made;

      c.      Failing to keep a proper lookout;

      d.      Failing to judge the closeness of other vehicles;

      e.      In allowing Defendant’s trailer to collide with Plaintiff’s vehicle;

      f.      In leaving the scene of an accident; and

      g.      Such other and further negligence, carelessness, recklessness and

              misconduct as will be proven at trial.

14.   At the time and place of the crash, Defendant Pratap was negligent per se in that

      he was in violation of one or more of the following:

      a.      Revised Statutes of Missouri § 304.015 Changing lanes when movement

              could not be made with safety; and

      b.      One or more of the Federal Motor Carrier Safety Regulations.

15.   As a direct and proximate result of Defendant’s negligence and/or negligence per

      se, Plaintiff Steven Urie suffered and will continue to suffer traumatic injuries

      including, but not limited to, strain/sprains of the thoracic and lumbar back, and

      left knee, which required nerve blocks, physical therapy, and medications;

      emotional anguish and distress; medical bills; lost wages and incidental

      damages.




           Case 3:19-cv-03401-MDH Document 1 Filed 11/15/19 Page 4 of 6
        WHEREFORE, Plaintiff Steven Urie prays for judgment against Defendant

Pratap for damages that are fair and reasonable, for costs and for such other and

further relief as the Court deems just and proper in the premises.

                       IV. COUNT II: VICARIOUS LIABILITY OF
                     DEFENDANT TRANS SOHAL LOGISTICS, INC.

16.     The allegations set forth in the previous paragraphs are incorporated here by

        reference.

17.     Defendant Pratap was an agent, servant, statutory employee or employee of

        Defendant Trans, and at all times relevant herein, was operating within the

        course and scope of his agency, servitude, or employment with Defendant Trans

        and Defendant Trans is vicariously liable for such negligence or negligence per

        se.

18.     As a direct and proximate result of Defendant Pratap’s negligence and/or

        negligence per se, Plaintiff Steven Urie suffered and will continue to suffer

        traumatic injuries including, but not limited to, strain/sprains of the thoracic and

        lumbar back, and left knee, which required nerve blocks, physical therapy, and

        medications; emotional anguish and distress; medical bills; lost wages and

        incidental damages.

        WHEREFORE, Plaintiff Steven Urie prays for judgment against Defendant Trans

for damages that are fair and reasonable, for costs and for such other and further relief

as the Court deems just and proper in the premises.

      PLAINTIFF DEMANDS A TRIAL BY JURY.

                                          Respectfully Submitted,

                                          BRAD BRADSHAW, M.D., J.D., L.C.



          Case 3:19-cv-03401-MDH Document 1 Filed 11/15/19 Page 5 of 6
                                        1736 E. Sunshine, Suite 600
                                        Springfield, MO 65804
                                        (417) 333-3333; FAX (417) 889-9229

                                        By:____________________________
                                            Bradley L. Bradshaw, M.D., J.D.
                                        Bar Numbers:
                                        Kansas             15801
                                        Missouri           41683
                                        Iowa               AT0013939
                                        Texas              00789165
                                        Washington, D.C. 441423
                                        brad@semitrucklaw.com

                                        By:___________________________
                                            Jonathan P. Davis
                                        Bar Numbers:
                                        Missouri     60988
                                        Arkansas     2009080
                                        jondavis@semitrucklaw.com

                                        ATTORNEYS FOR PLAINTIFF




                                    JURY DEMAND

      Plaintiff hereby requests a 12-person jury trial in the above-captioned cause in

accordance with the laws of the State of Missouri.

                                        ____________________________________
                                        Bradley L. Bradshaw, M.D., J.D.




         Case 3:19-cv-03401-MDH Document 1 Filed 11/15/19 Page 6 of 6
